DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can not depend from any other multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US Pub 2008/0045968).
With respect to claim 1, Yu discloses a plate holder (paragraph 56 can be used for all kinds of implants) instrument (see figs 13 and 14 below)  comprising: a base (fig 14, 505) having a proximal end (fig 14, 502) and a distal end (fig 14, 504) opposite the proximal end, the base defining a longitudinal axis (fig 14 L’) extending from the proximal end to the distal end in a longitudinal direction; a clamp (fig 14, 506, 508) displaceable (paragraph 50, actuator moves 506 and 508 between release and gripping positions) relative to the base in the longitudinal direction and forming a plate receiving recess (between 534, 536 and 506 and 508) with the base, the clamp being displaceable between a released position to allow a bone plate to be loaded into and removed from the plate receiving recess, and a clamped position to lock a plate in the plate receiving recess (paragraph 50); and an actuator (fig 14, 514) displaceable relative to the base in a first direction to move the clamp to the released position and a second direction to move the clamp to the clamped position (paragraph 50). With respect to claim 2, Yu discloses wherein the actuator comprises a lever arm (fig 14, 514) pivotally mounted to the proximal end of the base by a hinge (see fig 14 below). With respect to claim 3, Yu discloses wherein the actuator further comprises a link member (fig 14, 526) connected between the lever arm and the clamp. With respect to claim 4, Yu discloses wherein the link member has a first link end (see fig 14 below) pivotally coupled to the lever arm and a second link end (see fig 14 below) pivotally connected to the clamp. With respect to claim 1, Yu discloses wherein the base comprises a first plate holding surface (fig 14, 534, 536) and the clamp comprises a second plate holding surface (fig 14, 506, 508). With respect to claim 1, Yu discloses wherein the plate receiving recess (see fig 14 below, paragraph 52, implant is held between 506, 508, 534 and 536) extends between the first plate holding surface and the second plate holding surface. With respect to claim 7, Yu discloses wherein the second plate holding surface is movable away from the first plate holding surface in response to the actuator being moved relative to the base in the first direction (paragraph 50). With respect to claim 8, Yu discloses wherein the second plate holding surface is movable toward the first plate holding surface in response to the actuator being moved relative to the base in the second direction (paragraph 50). With respect to claim 9, Yu discloses wherein the first plate holding surface comprises a first pair of detents (fig 14, 534, 536) projecting from the base, and the second plate holding surface comprises a second pair of detents (fig 14, 506, 508) projecting from the clamp. With respect to claim 10, Yu discloses wherein the plate receiving recess comprises a first ramped surface (506 has an angled surface on the end) on a first side of the longitudinal axis and a second ramped surface on a second side of the longitudinal axis, the second ramped surface (508 as an angled surface on the end) being non parallel (surfaces are angled towards each other) to the first ramped surface. With respect to claim 11, Yu discloses wherein the base comprises at least one stop surface and wherein the clamp comprises at least one stop member configured to abut the stop surface when the clamp is moved to the clamped position ((fig 14, 530 abuts the base).
With respect to claim 15, Yu discloses kit (fig 13) for attaching a bone plate to a posterior area of a patient’s skull (paragraph 56 can be used on any implant), the kit comprising: a plate holder (fig 14, 500) instrument, the plate holder instrument comprising: a base (fig 14, 505) having a proximal end (fig 14, 502) and a distal end (fig 14, 504) opposite the proximal end, the base defining a longitudinal axis (fig 14 L’) extending from the proximal end to the distal end in a longitudinal direction; a clamp (fig 14, 506, 508) displaceable (paragraph 50, actuator moves 506 and 508 between release and gripping positions) relative to the base in the longitudinal direction and forming a plate receiving recess (between 534, 536 and 506 and 508) with the base, the clamp being displaceable between a released position to allow a bone plate to be loaded into and removed from the plate receiving recess, and a clamped position to lock a plate in the plate receiving recess (paragraph 50); and an actuator (fig 14, 514) displaceable relative to the base in a first direction to move the clamp to the released position and a second direction to move the clamp to the clamped position (paragraph 50); and at least one guide accessory (fig 13, 200) configured to be detachably coupled to the plate holder instrument. With respect to claim 16, Yu discloses wherein the at least one guide accessory comprises at least one drill guide (fig 13, 200, paragraph 30 can be used to tap or drill). With respect to claim 17, Yu discloses wherein the at least one guide accessory comprises at least one tap guide (fig 13, 200, paragraph 30 can be used to tap or drill).

    PNG
    media_image1.png
    857
    744
    media_image1.png
    Greyscale

Claim(s) 1, 5-6, 9-10, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammann et al. (US Pub 20210196328).
With respect to claim 1, Hammann discloses a plate holder instrument (see figs 3 and 5 below) comprising: a base (fig 3, 112) having a proximal end (see fig 3 below) and a distal end (see fig 3 below) opposite the proximal end, the base defining a longitudinal axis extending from the proximal end to the distal end in a longitudinal direction; a clamp  (fig 3, 104) displaceable relative to the base in the longitudinal direction and forming a plate receiving recess (see fig 5 below) with the base (paragraph 61), the clamp being displaceable between a released position to allow a bone plate to be loaded into and removed from the plate receiving recess, and a clamped position to lock a plate in the plate receiving recess; (paragraph 64) and an actuator (fig 3, 106)  displaceable relative to the base in a first direction to move the clamp to the released position and a second direction to move the clamp to the clamped position. With respect to claim 5, Hammann discloses wherein the base comprises a first plate holding surface and the clamp comprises a second plate holding surface (See fig 3 below). With respect to claim 6, Hammann discloses wherein the plate receiving recess extends between the first plate holding surface and the second plate holding surface (see fig 5 below). With respect to claim 9, Hammann discloses wherein the first plate holding surface comprises a first pair of detents projecting from the base, and the second plate holding surface comprises a second pair of detents projecting from the clamp (see fig 3 below). With respect to claim 10, Hammann discloses wherein the plate receiving recess comprises a first ramped surface on a first side of the longitudinal axis and a second ramped surface on a second side of the longitudinal axis, the second ramped surface being non parallel to the first ramped surface (see fig 5 below). With respect to claim 19, Hammann discloses wherein the clamp is further displaceable relative to the base to a cleaning position in which the clamp is separated from the base to facilitate sterilization (paragraph 100). With respect to claim 20, Hammann discloses wherein the actuator is movable in the first direction to move the clamp from the released position to the cleaning position (paragraph 100).
With respect to claim 15, Hammann discloses a  kit (paragraph 3 tool and drill, tap or screw guide is used) for attaching a bone plate to a posterior area of a patient’s skull, the kit comprising: a plate holder instrument (see figs 3 and 5 below) comprising: a base (fig 3, 112) having a proximal end (see fig 3 below) and a distal end (see fig 3 below) opposite the proximal end, the base defining a longitudinal axis extending from the proximal end to the distal end in a longitudinal direction; a clamp  (fig 3, 104) displaceable relative to the base in the longitudinal direction and forming a plate receiving recess (see fig 5 below) with the base (paragraph 61), the clamp being displaceable between a released position to allow a bone plate to be loaded into and removed from the plate receiving recess, and a clamped position to lock a plate in the plate receiving recess; (paragraph 64) and an actuator (fig 3, 106)  displaceable relative to the base in a first direction to move the clamp to the released position and a second direction to move the clamp to the clamped position; and at least one guide accessory (paragraph 3) configured to be detachably coupled to the plate holder instrument. With respect to claim 16, Hammann discloses wherein the at least one guide accessory comprises at least one drill guide (paragraph 3). With respect to claim 17, Hammann discloses wherein the at least one guide accessory comprises at least one tap guide (paragraph 3). With respect to claim 18, Hammann discloses further comprising at least one bone plate (fig 11, 200).

    PNG
    media_image2.png
    740
    710
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210315567 A1 discloses a plate holder
US 10743920 B2 discloses a plate holder with geared parts
US 20190365438 A1 discloses a plate holder
US 20170281157 A1 discloses a plate holder
US 20170238972 A1 discloses a plate holder
US 20130116733 A1 discloses a plate holder with clamp and actuator
US 20120022533 A1 discloses a holder with an attachable guide accessory
US 20100100131 A1 discloses a plate holder with clamp and actuator
US 20090018547 A1 discloses a plate holder with clamp and actuator
US 20050131420 A1 discloses a plate holder with clamp and actuator
US 6533786 B1 discloses a plate holder with clamp and actuator
US 4187840 A discloses a plate holder with clamp and actuator
US 1985108 A discloses a plate holder with clamp and actuator

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773